DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3, 5, 7-10, 12, 15, 17, 19-22, and 24-27, and 29 are allowed.
	Yoshizawa et al. (US 20190180633) teaches a reference signal transmitting unit configured to transmit a reference signal; and a notification unit configured to notify a terminal device of altitude zone setting information, the terminal device controlling measurement report processing of reporting a measurement report message including reference signal information indicating a measurement result of the reference signal and altitude information on the basis of relationship between the altitude information indicating a measurement result of altitude and the altitude zone setting information.
Maattanen et al. (US 20200187035) teaches a method for transmitting a measurement report for the first measurement triggering event; initiating a measurement reporting limiting procedure for the event type; and receiving a second measurement triggering event for the event type. The second measurement triggering event is associated with a second wireless signal different than the first wireless signal. The method further comprises determining the measurement reporting limiting procedure is active for the event type and determining not to transmit a measurement report for the second measurement triggering event.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “generate measurement and report configuration related information based on at least height information of a user equipment; and notify the measurement and report configuration related information to the user equipment in order for 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641